Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 23 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0133656 (“Roemer”).
Regarding claim 1, Roemer discloses a cell-contacting device for a battery module, comprising: 
a cell-connector support (102) fitted onto a plurality of storage-cell modules (113d) of the battery module (see [0118]), the cell-connector support having a snap-fit arrangement (266); and 
a cell-connector sheet (168, also see [0021]) mounted on or in the cell-connector support by the snap-fit arrangement in a form-fitting manner (see Fig. 11).
Regarding claim 2, Roemer discloses wherein the cell-connector sheet has a pair of opposite sides (see sides 192, Fig. 12) installed on or in the cell-connector support in the form-fitting manner (see Fig. 11).
Regarding claim 3, Roemer discloses wherein a third side (see side 246, which is a rear facing side) and/or a fourth side of the cell-connector sheet are installed on or in the cell-connector support in the form-fitting manner (see Fig. 11).
Regarding claim 4, Roemer discloses wherein the snap-fit arrangement holds the cell- connector sheet on or in the cell-connector support with a mechanical play in a direction (mechanical play along Z direction, see Fig. 11, 13 and [0077] and [0230]).
Regarding claim 5, Roemer discloses wherein the cell-connector support (168) extends in a longitudinal direction (180) and a transverse direction (196), the cell-connector sheet is installed on or in the cell-contacting support (102).
The description of the cell-connector sheet installed on the support by a linear movement in the longitudinal direction, the transverse direction, and/or a vertical direction of the cell-contacting device is essentially a product-by-process limitation.  
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here, the Roemer discloses the claimed structure, and therefore even if made from a different process than claimed, the claim does not read over Roemer.
Regarding claim 6, Roemer discloses wherein the cell-connector sheet (168) is installed on or in the cell-contacting support (102). 
The description of the cell-connector sheet installed on the support by a rotational movement about the longitudinal direction, the transverse direction, and/or the vertical direction is essentially a product-by-process limitation.  
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here, the 
Regarding claim 7, Roemer discloses mounting the cell-connector sheet (168) on or in the cell-connector support (102).
The description of the cell-connector sheet mounting on the support the cell-connector sheet is placed with an outer border of the cell-connector sheet at the cell-connector support, the cell-connector sheet is pivoted onto the cell-connector support towards and into the cell-connector support, and the cell-connector sheet is displaced in a plane of the cell-connector support is essentially a product-by-process limitation.  
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here, the Roemer discloses the claimed structure, and therefore even if made from a different process than claimed, the claim does not read over Roemer.
Regarding claim 23, Roemer discloses wherein the cell-connector support (102) is a cast part ([0194]) and the cell-connector sheet (168) is a stamped part ([0022]).
Regarding claim 24, Roemer discloses a battery module, comprising: a plurality of storage-cell modules (113d) electrically connected by a cell-contacting device (102 and 168, where 168 is connected to plurality of modules through portion 162, see Fig. 3), the cell-contacting device including a cell-connector support (102) fitted onto the storage-cell modules of the battery module (see [0118]), the cell-connector support having a snap-fit arrangement (266), and a cell-connector sheet (168) mounted on or in the cell-connector support (102) by the snap-fit arrangement in a form-fitting manner (see Fig. 11).
Allowable Subject Matter
Claims 8 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the prior art does not disclose or suggest the claimed cell-contacting device for a battery module, wherein the snap-fit arrangement has a spring-loadable latching mechanism and a rigid latching device, the cell-connector sheet is installed and secured between the spring-loadable latching mechanism and the rigid latching device, along with the remaining elements of the claim.
Butt discloses a cell-contact plate member press fit onto a support member and using latching. De Souza discloses clamping a cell-contact plate member onto a support. Tomobe discloses a cell-contact plate member press fit onto a support member and using latching and rotation.
However, the prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833